Citation Nr: 1645569	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-46 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for the Veteran's service-connected bilateral hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1984.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO increased the level of disability compensation assigned to the Veteran's service connected bilateral hearing loss from a 0 percent (noncompensable) rating to a rating of 10 percent disabling.  The Veteran disagrees with the adequacy of the currently assigned 10 percent rating.

In March 2013, at the Veteran's request, the Board remanded this case to arrange a hearing before a Veterans Law Judge.  The requested hearing took place by videoconference, before the undersigned, on August 9, 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board generally considers requests for increased compensation for service-connected hearing loss by applying the criteria of 38 C.F.R. § 4.85 (2015) to the results of auditory threshold tests and controlled speech discrimination tests.  For the Veteran, the most recent test results were recorded by a VA audiologist after an examination in May 2014.

At the videoconference hearing, the Veteran's representative argued that the Veteran's hearing loss "has significantly changed since the last ratings exam that was conduct on his behalf back in May of 2014."  Both the Veteran and his spouse responded affirmatively to questions about whether or not the severity of his hearing loss had changed since the May 2014 examination.  

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Based on the statement of the Veteran's representative and the hearing testimony of the Veteran and his spouse, a new examination is needed to ascertain the current severity of the Veteran's bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2013.

2. After the development above has been completed, to the extent possible, the Veteran should be afforded the opportunity for a new VA audiology examination to assess the current nature and severity of the Veteran's service-connected bilateral hearing loss disability.

3. Then, readjudicate the Veteran's request for a disability rating higher than 10 percent for bilateral hearing loss.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case addressing the claim for a higher evaluation and afford them the opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





